650 F.2d 651
UNITED STATES of America, Plaintiff-Appellee,v.John Alan HOLT, Rosario Palermo, William H. Brown, a/k/aBill, John D. Fisher, Robert D. Young, Joseph Macaluso,a/k/a Joe, Frank Scionti, John Nicholas Lostracco, Sam C.Martino, Paul Guarino, Jimmy Farina, Berton B. Chase, a/k/aBert, Rolando Gonsalez Rodriguez, a/k/a Roland Rodriguez,Joseph D. Lazzara, a/k/a Joe, Joseph C. Russello, a/k/a Joe,and Amalia Morgado, Defendants-Appellants.
No. 78-5260.
United States Court of Appeals,Fifth Circuit.
July 13, 1981.

Gary L. Betz, U. S. Atty., Jacksonville, Fla., Eleanor J. Hill, Sp. Atty., Dept. of Justice, Crim. Div., Tampa, Fla., Sara Criscitelli, Atty., Dept. of Justice, Washington, D. C., for plaintiff-appellee.
William B. Plowman, Tampa, Fla., for Farina.
Mark J. Kadish, Edward T. M. Garland, Atlanta, Ga.  (Court-appointed), for Brown.
Peter N. Macaluso, Tampa, Fla., for Rodriguez.
Barry A. Cohen, Richard G. Pippinger, Tampa, Fla., for Lazzara.
Raymond E. LaPorte, Tampa, Fla., for Rusello.
Michael Addison, Tampa, Fla.  (Court-appointed), for Morgado.
Before TUTTLE, VANCE and POLITZ, Circuit Judges.

BY THE COURT:

1
It has been made known to the Court as a fact, supported by the official death certificate of the state of Florida, that JOHN ALAN HOLT, one of the co-appellants herein, died in Tampa, Florida on April 23, 1981.  The decision of this Court as to JOHN ALAN HOLT, 648 F.2d 367, is reconsidered and his appeal is dismissed as moot, and his cause is remanded with directions to the district court to vacate the judgment and dismiss the indictment as against him.  United States v. Pauline, 625 F.2d 684 (5th Cir. 1980).